

Exhibit 10.1
 


 
Information Concerning Executive Compensation
 
On January 09, 2015, the Compensation Committee of HomeFed Corporation (the
“Company”) approved annual salary increases (effective January 1, 2015) and
discretionary 2014 cash bonuses for each of the Company’s executive officers who
were included as named executive officers in the Company’s 2014 proxy statement.




Name and Title
Base Salary in 2015
Bonus Award for 20141
Paul J. Bord
$375,596
$285,3172
President and
   
Chief Executive Officer
         
John Kent Aden, Jr.
$307,292
$208,950
Vice President
         
Christian E. Foulger
$236,173
$206,879
Vice President
         
Erin N. Ruhe
$225,358
$181,564
Vice President,
   
Treasurer and Controller
   


 
 
__________________________ 
1 Includes a holiday bonus paid to each of the named executive officers based on
a percentage of salary of $10,940 for Mr. Borden, $8,950 for Mr. Aden, $6,879
for Mr. Foulger and $6,564 for Ms. Ruhe.
 
2 Also includes a gross-up bonus of $49,377 for Mr. Borden as reimbursement for
taxes payable on travel, commuting and lodging expenses.